Citation Nr: 0613092	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to 
January 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent evidence showing current anemia has not been 
presented.

2.  A back disorder was not manifest during service and is 
not related to service.


CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  A low back disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2001 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claims, as 
discussed below.

Prior to the initial adjudication of the claims in July 2002, 
the RO sent the appellant a letter dated November 2001, 
wherein he was notified of the VCAA.  This VCAA letter 
specifically informed the appellant of the evidence necessary 
to establish entitlement to compensation, except as to degree 
of disability and effective date of disability, under the 
heading What Must The Evidence Show to Establish Entitlement.  
It also informed him of the evidence VA would seek to obtain 
under the heading VA's Duty to Assist You Obtain Evidence For 
Your Claim.  This letter further informed the appellant of 
the evidence the appellant was expected to provide/obtain 
under the heading What Can You Do To Help With Your Claim.  
He was provided examples of the content required of pertinent 
evidence and he was provided examples of the types of 
evidence pertinent to his claims.  Under this same heading, 
we believe that he was essentially advised to submit any 
evidence he has that pertains to his claim, thereby 
satisfying the fourth notice-element.

Considered as a whole, the information contained in the 
November 2001 VCAA letter was sufficient to allow the 
appellant to meaningfully participate in the prosecution of 
his claims, except as to the degree of disability and 
effective date of disability.  However, the Board finds that 
there was no prejudice to the appellant in this error because 
he was not deprived of information needed to substantiate his 
claim and, in the end, the weight of the evidence is against 
his claim.  As the benefit sought could not be awarded even 
had there been adequate VCAA as to the disability rating and 
effective date of disability award, there simply is no 
prejudice in this case.

The Board has also satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service 
medical records, VA treatment records, and all available 
private treatment records have been associated with the 
claims folder.  There is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). VA has 
satisfied its duties to notify and to assist the claimant.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2005).

A.  Anemia

Service medical records shows that the appellant was 
assessed, in November 1988, with viral flu symptoms with 
"apparent microtic hypochromic anemia."  On follow-up for 
flu three days later, the assessment was anemia, suggesting 
iron deficiency, and otitis media.  Labs were ordered, to 
include an iron study.  On follow-up one week later, otitis 
media and possible thalassemia minor was assessed.  The 
appellant presented one week later for results of labs.  All 
labs, except lead level, were within normal limits.  The 
assessment was "deferred."  Subsequently dated treatment 
records are negative for anemia or thalassemia.

Post service treatment records, including Kaiser-Permanente 
records dated 1992 to 1995, Palo Alto VA treatment records 
dated from 1995 to 2003, San Diego VA treatment records dated 
1996, and Manilla VA treatment records dated 2003 to 2005, 
are negative for complaints of or a diagnosis for anemia.

VA requested treatment records from a private physician (M. 
Mc, M.D.) in June 2002.  The physician responded in July 2002 
that the records had been destroyed.  Similarly, in July 
2002, Mullikin Medical Center reported that it had no records 
on the appellant, stating that it had been more than 10 years 
since he had been seen.  Mary Johnson Hospital had no records 
for the appellant, but included a private treatment report 
from the private clinic of R.B., M.D., which is located at 
the hospital.  This report is silent for anemia.  The RO sent 
requests for medical records to the Reys Medical Foundation 
in October 2003 and again in August 2004.  No response or 
records were received.  The appellant was notified in October 
2003 and August 2004 that VA had not received any response to 
its requests.  VA requested that the appellant obtain these 
records if possible and submit them to VA.  The appellant 
requested additional time to complete his appeal in September 
2004.  The RO granted this request and notified the appellant 
in November 2004.  Thereafter, the appellant submitted a 
medical certificate from the Reys Medical Foundation dated 
August 2001, which is silent for complaints of or findings 
for anemia.

In weighing the appellant's statements, service medical 
records, and post service medical records, the Board finds 
that the preponderance of the evidence is against service 
connection for anemia.  While anemia was shown in service 
during treatment for the flu in November 1988, the lab 
findings were normal at his last follow-up visit in November 
1988 and subsequently dated service medical records are 
silent for anemia.  Additionally, there are no post service 
medical findings for anemia.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
Absent the competent evidence showing the existence of the 
claimed disability, service connection for anemia is not 
warranted.  We note that the appellant is not competent as a 
layperson to provide a medical opinion as to the presence of 
anemia.  Bostain v. West, 11 Vet.App. 12, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Low Back Condition

The appellant avers that his current back problems are due to 
his work as a medical technician in service which involved 
heavy lifting.  However, service medical records are negative 
for complaints, findings, or diagnoses of abnormal back 
pathology.  The appellant first filed a VA disability claim 
in 1998.  He did not report any back problems due to service 
at that time.  In September 2001, he filed a VA claim for 
back disability, reporting at this time that he had problems 
since service and that he had a recent spinal injury in 
August 2001.

The first documented evidence of back complaints is on VA 
treatment in March 2000.  At this time, the appellant 
reported that he had back pain for 1 to 2 years.  Clinical 
findings noted that the appellant was sedentary and had no 
known traumas.  His back discomfort waxed and waned, and was 
described as pressure rather than pain in the left lumbar 
area.  The assessment was low back pain due to deconditioning 
and postural factors.  A private medical certificate dated 
August 2001 shows "chronic low back pain with acute 
exacerbation after patient bent to take object from the 
floor."  An x-ray and MRI were performed that revealed 
degenerative changes at L4-L5 with mild posterior disk 
protrusion, intravertebral herniation into the right superior 
vertebral end plates of L5, and mild degenerative changes and 
small annular tear at L1-L2.   The impression also included a 
differential diagnosis for Schmorl' s node.  A June 2003 VA 
treatment note reflects complaints of morning stiffness over 
the lumbar area and a history of carrying heavy loads since 
military service.  An x-ray study showed findings consistent 
with mild osteoarthritis and mild dextroscoliosis.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for low back disability.  A back disability is not 
shown in service or soon after service.  The first evidence 
of a back disability is more than 10 years after service 
discharge.  While the evidence of record establishes the 
existence of a current back disability, competent evidence 
has not been presented showing a link between the current 
back disorder and an in-service injury or disease.  The 
appellant is not competent to provide a medical opinion as to 
the cause of his current  back disorder.  Bostain supra.,  
citing Espiritu supra.; see also, Routen supra. at 196 ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  To the extent that he 
asserts that he has had a back disorder since service, his 
statements are unsupported and not credible.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



ORDER

Service connection for anemia is denied.

Service connection for low back condition is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


